Case: 18-20418      Document: 00515148289         Page: 1    Date Filed: 10/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-20418                            FILED
                                  Summary Calendar                    October 7, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
JUSTIN JOHNSON,

              Plaintiff-Appellant

v.

BRAD LIVINGSTON; BRYAN COLLIER; REGIONAL DIRECTOR MATT
GROSS; KEVIN WHEAT; BILLY REEVES; SHARON ALLEN; GREGORY
VAUGHN; MOHAMED SARHANI; VANCE DRUM; LYLES CHAPLAIN;
SHABAZZ CHAPLAIN; LARRY ROACH; JOHN STUBBLEFELD; ASHLEY
WALKER; SALVADOR VILLANUEVA; M. BLALOCK,

              Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-3040


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Justin Johnson, Texas prisoner # 615709, appeals the district court’s
partial grant of summary judgment and partial dismissal for lack of subject
matter jurisdiction and for failure to state a claim of his civil rights complaint.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20418    Document: 00515148289     Page: 2   Date Filed: 10/07/2019


                                 No. 18-20418

He contends that the district court erred in granting summary judgment to
Texas Department of Criminal Justice (TDCJ) Regional Director Bryan Collier
with respect to his official and individual capacity claims for injunctive relief
relating to the TDCJ grooming policy pertaining to religious beards (religious
beard policy).
      We review de novo a district court’s grant of summary judgment under
Federal Rule of Civil Procedure 56. Hyatt v. Thomas, 843 F.3d 172, 176 (5th
Cir. 2016). The summary judgment evidence demonstrates that the religious
beard policy prohibiting Johnson from trimming his beard in accordance with
his religious beliefs is no longer in effect, and Johnson has presented no
evidence that the voluntary cessation of the challenged policy was a sham or
mere litigation positioning. See Sossamon v. Lone Star State of Tex., 560 F.3d
316, 325 (5th Cir. 2009). Johnson does not argue that the current policy
violates his First Amendment or the Religious Land Use and Institutionalized
Persons Act rights, and Johnson’s assertion that the alleged violation is likely
to recur is too speculative to avoid mooting his claims. The voluntary cessation
of the challenged policy rendered Johnson’s claims moot, and the district court
did not err in granting summary judgment to Regional Director Collier. See
Hyatt, 843 F.3d at 176; Sossamon, 560 F.3d at 325.
      Next, Johnson challenges the district court’s dismissal of his official and
individual capacity claims for declaratory and injunctive relief relating to the
display of non-Islamic religious symbols in the Eastham Unit worship center
during Islamic services based on mootness. A dismissal under Federal Rule of
Civil Procedure 12(b)(1) for lack of subject matter jurisdiction is reviewed de
novo. Raj v. La. State Univ., 714 F.3d 322, 327 (5th Cir. 2013). After Johnson
filed his complaint, he was transferred from the Eastham Unit to the
Stringfellow Unit. Johnson’s transfer mooted his claims for declaratory and



                                       2
    Case: 18-20418     Document: 00515148289      Page: 3   Date Filed: 10/07/2019


                                   No. 18-20418

injunctive relief. See Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001). In
addition, the possibility of a transfer back to the Eastham Unit is too
speculative to warrant relief. See id. at 665. To the extent Johnson maintains
that there are non-Islamic religious symbols on display in the Stringfellow
Unit worship center, that issue is not before us. The district court did not err
in dismissing Johnson’s claims involving the display of non-Islamic religious
symbols in the Eastham Unit’s worship center as moot. See Raj, 714 F.3d at
327; Herman, 238 F.3d at 665.
      Last, Johnson asserts that the district court abused its discretion in
denying his motions for the appointment of counsel. Johnson has failed to
demonstrate    the   exceptional    circumstances    necessary   to   justify   the
appointment of counsel. See Naranjo v. Thompson, 809 F.3d 793, 799, 801 (5th
Cir. 2015). The district court’s denial of his motions for the appointment of
counsel was not an abuse of discretion. See id. at 799.
      Johnson does not meaningfully brief: (1) the dismissal of his religious
beard policy claims for injunctive and declaratory relief with respect to all the
defendants except Regional Director Collier in their official and individual
capacities; (2) the dismissal of his religious beard policy claims for declaratory
relief with respect Regional Director Collier in his official and individual
capacities; (3) the dismissal of his claims for monetary damages against the
defendants in their official and individual capacities relating to the religious
beard policy and the display of non-Islamic religious symbols in the Eastham
Unit’s worship center; (4) the dismissal of his disciplinary proceeding claims;
and (5) the dismissal of his equal protection claims. While Johnson does argue
that he was entitled to nominal and punitive damages from the defendants, he
does not meaningfully address the district court’s determination that the
defendants were entitled to qualified immunity on his claims for monetary



                                        3
    Case: 18-20418    Document: 00515148289    Page: 4   Date Filed: 10/07/2019


                                No. 18-20418

damages. Accordingly, Johnson has abandoned any challenge to the district
court’s dismissal of these claims on appeal. See Mapes v. Bishop, 541 F.3d 582,
584 (5th Cir. 2008); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).
      AFFIRMED.




                                      4